                          No. 6:21-cv-00216

                       Leonard Pickron,
                           Plaintiff,
                              v.
                Judge Unknown Standhouse et al.,
                          Defendants.



                              ORDER

    Plaintiff Leonard Pickron, proceeding pro se and in forma pau-
peris, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The
case was referred to United States Magistrate Judge John D. Love
pursuant to 28 U.S.C. § 636(b). Doc. 3.
    On June 7, 2021, the magistrate judge identified material defi-
ciencies in plaintiff’s original complaint and ordered him to file an
amended complaint to demonstrate a basis for a civil rights lawsuit.
Doc. 5. Plaintiff filed his amended complaint on June 14, 2021. Doc.
6. On June 16, 2021, the magistrate judge issued a report recom-
mending that the complaint be dismissed with prejudice pursuant to
28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(b). Doc. 11. Plaintiff filed
written objections. Docs. 15, 17.
    The court reviews the objected-to portions of a magistrate
judge’s report and recommendation de novo. See Fed. R. Civ. P.
72(b)(3); 28 U.S.C. § 636(b)(1). The magistrate judge recommended
dismissal because defendants are immune from suit or are not indi-
viduals subject to suit under Section 1983. Doc. 11 at 5–6. Plaintiff’s
objections do not refute those bases for dismissal. Docs. 15, 17.
    Having reviewed the magistrate judge’s report de novo, and be-
ing satisfied that it contains no error, the court overrules plaintiff’s
objections and accepts the report’s findings and recommendation.
This case is dismissed with prejudice on the basis of judicial
immunity and for failure to state a claim upon which relief can be
granted pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(b).
                            So ordered by the court on July 14, 2021.



                                     J. C AMPBELL B ARKER
                                    United States District Judge




                              -2-
